     Case 2:20-cv-00310-GW-GJS Document 46 Filed 08/13/20 Page 1 of 2 Page ID #:537
                                                                     JS-6

1
2
3
4
5
6
                         UNITED STATES DISTRICT COURT
7
8                       CENTRAL DISTRICT OF CALIFORNIA

9
10    EKORUS, INC., a California             )   Case No.: CV 20-310-GW-GJSx
                                             )
11    corporation,                           )
                                             )   Hon. George H. Wu
12          Plaintiff,                       )
                                             )
13                                           )   ORDER APPROVING
      v.                                     )   STIPULATION FOR DISMISSAL
14                                           )
                                             )   OF ENTIRE ACTION WITHOUT
15    ELOHIM EPF USA, INC., a California )       PREJUDICE
                                             )
16    corporation; and DOES 1-20, inclusive, )
                                             )
17          Defendants.                      )
                                             )
18                                           )
                                             )
19                                           )
                                             )
20                                           )
                                             )
21                                           )
                                             )
22                                           )
                                             )
23
24
25
26
27
28
                                          1
            STIPULATION FOR DISMISSAL OF ENTIRE ACTION WITHOUT PREJUDICE
     Case 2:20-cv-00310-GW-GJS Document 46 Filed 08/13/20 Page 2 of 2 Page ID #:538




1                                         ORDER
2
3           In accordance with the Stipulation entered into by plaintiff EKORUS, INC.
4     and defendant ELOHIM EPF USA, INC., this entire action is dismissed, without
5     prejudice, and, with the exception of the agreement reached between the parties as
6     to the payment of attorneys’ fees in relation to the court’s Order Granting
7     Defendant’s Motion for Attorneys’ Fees (Docket No. 42), each party shall bear its
8
      own costs and attorneys’ fees.
9
10
11
      Dated: August 13, 2020                      By:
12                                                      Honorable George H. Wu
13                                                      United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          2
            STIPULATION FOR DISMISSAL OF ENTIRE ACTION WITHOUT PREJUDICE
